NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMANY SIMMONDS,                                 No.    17-56061

                Plaintiff-Appellant,            D.C. No. 8:17-cv-00337-DOC-JEM

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.; DOES, 1-
100, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Amany Simmonds appeals from the district court’s order dismissing for

failure to prosecute her diversity action arising from foreclosure proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Simmonds’s

action because Simmonds failed to file an amended complaint or indicate that she

intended to stand by her complaint. See id. at 1065 (“The failure of the plaintiff

eventually to respond to the court’s ultimatum - either by amending the complaint

or by indicating to the court that it will not do so - is properly met with the sanction

of a Rule 41(b) dismissal.”); Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.

1999) (listing factors to be considered in dismissing a case as a sanction for failure

to prosecute).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    17-56061